Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY




 KUNWAR KISHORE ARORA,

                 Plain qff;
                                                         Civil Action No. 19-18051
 V.
                                                           OPINION & ORDER
 TODD C. BARREflA & ELIZABETH S.
 PAONESSA,

                  Defendants.



John Michael Vazguez. U.S.D.J.

          Currently pending before the Court is Defendants’ Emergent Motion for a Temporary

Restraining Order and Preliminary Injunction. D.E. 2. The Court reviewed the submission in

support and decided the motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and L.

Civ. R. 78.1(b). For the reasons stated below, Defendants’ motion is DENIED because this Court

lacks subject matter jurisdiction and this case is REMANDED to the Superior Court of New

Jersey.

          I.     BACKGROUND

          On August 27, 2019, Plaintiff filed a Verified Complaint in the Superior Court of New

Jersey, Law Division, Special Civil Part, seeking a summary eviction of Defendants due to their

alleged failure to pay rent. D.E. Notice of Removal, Ex. A, D.E. 1-1. Defendants removed the

matter to this Court on September 16, 2019, asserting that there is subject matter jurisdiction

pursuant to 28 U.S.C.    § 1331, by viite of a Chapter 13 bankruptcy petition filed by Defendant
Banetta on February 6, 2019, and because there is diversity jurisdiction under 28 U.S.C.    § 1332.
Id. ¶J7-l2.

       On September 25, 2019, the Court granted Plaintiffs motion to remand in a virtually

identical case.    In that matter, the same Defendants removed a January 17, 2019 Verified

Complaint in the Superior Court of New Jersey, Law Division, Special Civil Part, that also sought

a summary eviction of Defendants due to their alleged failure to pay rent. Arora v. Barretta, No.

19-10562, D.E. 1, 7 (D.N.J. Sept. 25, 2019). The January 17 and August27 Verified Complaints

were filed as distinct, separately captioned matters in state court and, therefore, when removed,

were given separate docket numbers. Shortly after this Court remanded the January 17, 2019

Verified Complaint, Defendants were evicted. The present motion for injunctive relief concerns

Defendants’ eviction and the treatment of their personal property during the eviction. Defendants’

overarching argument is that the state court lacked jurisdiction to move forward with the eviction

because the state court matters was, in essence, stayed as a result of Defendants’ removal of both

cases. D.E. 3.

        H.        LAW & ANALYSIS

        District courts must have original subject matter jurisdiction to hear a case. 28 U.S.C.    §
1441(a). “If the court determines at any time that it lacks subject matter jurisdiction, the court

must dismiss the action.” Fed. R. Civ. P. 12(h)(3); see also Zambelli Fireworks Al/k. Co., Inc.    i’.


Wood, 592 F.3d 412, 420 (3d Cir. 2010) (“Under this Court’s continuing obligation to assess its

subject matter jurisdiction, we can dismiss a suit sua sponte for lack of subject matter jurisdiction

at any stage in the proceeding.”).

        Here, Defendants maintain that this Court has federal question jurisdiction pursuant to     §
 1331. See Notice of Removal 7f 7-9, D.E. 1. For removal to be proper under § 1331, the removed



                                                  2
claims must arise from a “right or immunity created by the Constitution or laws of the United

States.” Concepcion   i’.   C’FG Health Svs. LLC, No. 13-02081, 2013 WL 5952042, at *2 (D.N.J.

Nov. 6, 2013); see also 28 U.S.C.     §   1331 (“The district courts shall have original jurisdiction of

all civil actions arising under the Constitution, laws, or treaties of the United States.”).            In

determining whether a complaint alleges a federal question, courts are generally guided by the

well-pleaded complaint rule. According to the rule, “a plaintiff is ordinarily entitled to remain in

state court so long as its complaint does not, on its face, affirmatively allege a federal claim.”

Concepcion, 2013 WL 5952042, at *2. Plaintiff’s Complaint does not assert a federal claim.

Instead, Plaintiff filed a summary proceeding to evict Defendants for failure to pay rent. Notice

of Removal, Ex. A. Accordingly, there is no federal question jurisdiction on the face of the

Complaint.     See, e.g., Eubanks v. Young Women s Christian Ass ‘n, No. 13-2050, 2013 WL

4781033, at *8 (M.D. Pa. Sept. 5, 2013) (“It is well settled law that federal courts typically lack

subject matter jurisdiction over state eviction actions or other landlord-tenant matters”) (internal

quotation omitted).

        Defendants, however, contend that this Court has subject matter jurisdiction because of a

Chapter 13 bankruptcy petition filed by Defendant Banetta on February 6, 2019. See Notice of

Removal   ¶J   7-9. Specifically, Defendants argue that this matter involves issues related to or

arising out of the bankruptcy. Id.   ¶ 7 (stating that federal jurisdiction exists because the state court
eviction matter “will determine and decide issues related to property of the bankruptcy estate and

the value of creditor’s disputed claims in the banlcruptcy case”).

        Banlcruptcy jurisdiction, pursuant to 28 U.S.C.     §   1334(b), “extends to four types of title 11

matters: (1) cases ‘under’ title 11; (2) proceedings ‘arising under’ title 11; (3) proceedings ‘arising

in’ a case under title 11; and (4) proceedings ‘related to’ a case under title 11.” Stoe v. Flaherty,



                                                      3
436 F.3d 209, 216 (3d Cir. 2006). Cases “under” title II are the bankruptcy petitions themselves.

id. This type ofjurisdiction is clearly not applicable here. “A case arises under title 11 if it invokes

a substantive right provided by title 11.” Id. Whether to evict a tenant pursuant to New Jersey law

does not invoke a substantive right provided by title 11. See Woodbridge Ctr. Prop., LLC              i’.



Woodbridge Pizza, LLC, No. 09-2050, 2009 WL 2096058, at *4 (D.NJ. July 14, 2009) (stating

that claims “couched in common law contract principles” did not arise under Bankruptcy Code

because “[t]hose claims could have been, and in fact were, asserted outside the context of the

Bankruptcy proceeding”). Accordingly, this type of bankruptcy jurisdiction is also not relevant.

Next, “[c}laims that ‘arise in’ a bankruptcy case are claims that by their nature, not their particular

factual circumstances, could only arise in the context of a bankruptcy case.” In re Seven Fields

Dev. Corp., 505 F.3d 237, 260 (3d Cir. 2007). Plaintiffs summary proceeding to evict Defendants

can obviously exist in state court independent of a bankruptcy proceeding. As a result, this case

also does not invoke “arising in” banlcruptcy jurisdiction. See Susqeuhanna Commercial Fin. Inc.

v. Herdocia, No. 06-5 125, 2007 WL 137837, at *3 (ED. Pa. Jan. 16, 2007) (explaining that case

did not arise in title 11 because “[p]laintiff could certainly allege breach of contract claims against

defendant if [the third-party vendor} were not a debtor in the Texas bankruptcy proceeding”).

        Finally, “a proceeding is ‘related to’ a bankruptcy case if ‘the outcome of that proceeding

 could conceivably have any effect on the estate being administered in bankruptcy.” Stoe, 436 F.3d

 at 216. The Court, however, need not address whether Plaintiffs Verified Complaint is related to

 Barretta’s bankruptcy petition because the petition was dismissed on June 28,2019, In re Barretta,

 D.E. 51, No. 19-12526 (Bankr. D.N.J. June 28, 2019), and the bankruptcy case was closed on

 August 1, 2019, id. at D.E. 55 (Bankr. D.N.J. Aug. 1, 2019). Accordingly, any resolution of

 Plaintiffs Verified Complaint will have no effect on the estate, because there is no longer an estate



                                                    4
to be administered in bankruptcy court.’ As a result, the Court does not have jurisdiction under   §
1334(b).

       Defendants contend, in the alternate, that this Court has diversity jurisdiction pursuant to

28 U.S.C.   § 1332. Notice of Removal ¶ 10. To establish diversity jurisdiction pursuant to §
1332(a), “the party asserting jurisdiction must show that there is complete diversity of citizenship

among the parties and an amount in controversy exceeding $75,000.” Schneller cx reL Schneller

v. Crozer Chester Med. Ctr., 387 F. App’x 289, 292 (3d Cir. 2010). Removal is proper “if the

district court finds, by the preponderance of the evidence, that the amount in controversy exceeds”

$75,000. 28 U.S.C.   § 1446(c)(2)(B). Although Defendants state that the amount in controversy
here exceeds S75,000, the Verified Complaint indicates that there is only S 17,563 in unpaid rent.

D.E. 1-1 at 5. Accordingly, the Court concludes that Defendants have not established, by a

preponderance of the evidence, that the amount in controversy requirement is met. Because the

amount in controversy does not exceed $75,000, diversity jurisdiction is lacking in this instance.

       In sum, this Court lacks subject matter jurisdiction over this matter. As a result, the Court

does not have jurisdiction to reach the merits of Defendants’ motion for a temporary restraining

order and preliminary injunction. Therefore, for the foregoing reasons, and for good cause shown,

       IT IS on this 15th day of October, 2019

       ORDERED that Defendants’ Motion for Temporary Restraining Order and Preliminary

Injunction (D.E. 3) is DENIED;



  Defendants also argue that this Court has supplemental jurisdiction over this matter pursuant to
28 U.S.C. § 1367 because the claims raised here form part of the same case or controversy as the
Bankruptcy Court action. Notice of Removal ¶f 11-12. Because the Bankruptcy matter was
dismissed, the Court will not address this argument. The Court notes, however, that even if
supplemental jurisdiction did exist, it would have allowed Defendants to assert additional claims
in the Bankruptcy matter, not to bring related claims in a separately captioned matter in District
Court.
                                                 5
       ORDERED that this matter is REMANDED to the Superior Court of New Jersey, Law

Division, Special Civil Part, Union County; and it is ifirther

       ORDERED that the Clerk of the Court is directed to provide a copy of this Opinion and

Order on Defendants via certified and regular mail; and it is further

       ORDERED that the Clerk of the Court is directed to close this matter.



                                             Cc’oNc1                    /
                                              JohA Michael Vazqu, kd4D.J.




                                                  6
